DETAILED ACTION
Amendment received on December 7, 2020 has been acknowledged. Claims 7-13 have been added and amendments to claims 1-6 have been entered. Therefore, claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/416,861, filed on January 26, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2020, June 14, 2021 and November 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
December 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,713,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-13 are allowed.
Drawings
The drawings were received on July 13, 2020.  These drawings are sufficient.



Reasons for Allowance
	The most remarkable prior arts on record are to KR101554133 Park et al. and Han et al. U.S. Patent Application Publication 2016/0261026. 
Park et al. is directed to a flexible printed circuit board for wireless communication. In order to maximize wireless communication efficiency of a center loop pattern (20), it is necessary to increase the number of winding and a radius of winding on a base film (10). According to the present invention, the number of winding and the radius of winding of the center loop pattern (20) is extended to reach an outer circumference of the base film (10). 
For this, the flexible printed circuit board can assure wireless communication efficiency to not only the center loop pattern (20) but also a middle loop pattern (30) by recovering the shrinkable number of winding of the middle loop pattern (30) with a transverse pattern (32) as expanding the outer circumference of the center loop pattern (20) further, by compensating the number of winding by making the transverse pattern (32) cross a center area (11) in order not to be connected to the center loop pattern (20) with the middle loop pattern (30), instead of winding the center 
At this time, the connection between the outer circumference middle loop pattern (31) and the transverse pattern (32) can be solved by a jump pattern (33) through a hole (V). Park et al., Abstract.
Han et al. is directed to a mobile terminal including a first case comprising a battery loading portion, a battery loaded in the battery loading portion, a second case coupled to the first case and configured to cover the battery, a coil antenna module arranged between the second case and the battery, and a controller electrically connected to the coil antenna module and configured to transmit and receive a signal or receive an electric power, wherein the coil antenna module includes an insulating sheet, a first coil arranged in a surface of the insulating sheet, a second Abstract. 
Park et al. nor Han et al. teach the limitations of the claimed invention, an NFC coil electrically connected with the NFC circuitry, the NFC coil including a first portion and a second portion at least partially surrounding the first portion when viewed in a direction substantially perpendicular to the rear cover; 
a wireless charging coil electrically connected with the wireless charging circuitry, the wireless charging coil including a third portion and a fourth portion formed, respectively, at a different layer the plurality of layers; and 
an MST coil electrically connected with the MST circuitry, the MST coil including a fifth portion and a sixth portion formed, respectively, at a different layer of layers of the plurality of layers, 

wherein, when viewed in the direction substantially perpendicular to the rear cover, the first portion is at least partially surrounded by the sixth portion and the fourth portion is located between the first portion and the sixth portion, wherein, when viewed in the direction substantially perpendicular to the rear cover, the second portion at least partially surrounds the third portion and the fourth portion, and 2Attorney Docket No.: 678-5367 CON 3 (P22480-US3-CON/DMC) 
wherein the first portion is connected with the NFC circuitry via a conductor disposed through 
 Moreover, none of the prior art of record remedies the deficiencies found in Park et al. and Han et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masuda et al. WIPO/PCT WO 2014/184998 discusses Coil Printed Wiring Board Used in Power Receiving Communication Module of Secondary Battery of Electronic Device, Has Coil Sections Whose Portions Are Electrically Connected in Parallel Through Through-holes Formed in Insulating Layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687